PER CURIAM.
Upon review of the transcript of the plea hearing and the written plea agreement executed by appellant and referred to in the trial court’s order, it is clear that the trial court did not err in denying appellant’s motion for post-conviction relief.
Accordingly, this court’s order of March 28, 1991, directing the state to file a response is vacated, the state’s June 5, 1991, motion for extension of time is denied as moot, and the order on appeal is affirmed.
AFFIRMED.
HERSEY, C.J., and GUNTHER and STONE, JJ., concur.